Citation Nr: 0300381	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  94-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for lymphocytosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1995 rating 
decision by the Philadelphia, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
which denied service connection for lymphocytosis and 
splenectomy.  In September 1996 the veteran perfected his 
appeal as to these issues but in correspondence dated in 
November 2000 he withdrew his appeal for service 
connection for the residuals of a splenectomy.  

In November 2000 the veteran testified at a personal 
hearing before the undersigned Board Member.  A copy of 
the transcript of that hearing is of record.  In February 
2001 the Board denied an increased rating for post-
traumatic stress disorder and remanded the issue of 
service connection for lymphocytosis for additional 
development.  


FINDING OF FACT

Lymphocytosis was not manifested in service, and is not 
shown to be related to service or to any exposure to Agent 
Orange therein.


CONCLUSION OF LAW

Service connection for lymphocytosis is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA 
and implementing regulations are met.  The veteran was 
notified of the VCAA provisions in a February 2001 Board 
decision.  The claim was denied on the merits, and well-
groundedness is not an issue.  The RO has advised the 
veteran of the evidence necessary to substantiate his 
claim by various documents during the course of this 
appeal.  For example, he was advised of the applicable law 
and regulations and, in essence, the deficiencies of his 
claim in the December 1995 rating decision, a July 1996 
statement of the case, and April 1998, March 2000, and 
September 2002 supplemental statements of the case.  These 
documents adequately notified the veteran of the evidence 
necessary to substantiate the matter on appeal and of the 
action to be taken by VA.  He was advised of his right to 
a personal hearing and he testified at a hearing in 
November 2000.  As the veteran has been kept apprised of 
what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to 
notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  The veteran 
underwent a VA compensation examinations pertinent to his 
claim in July 1997 and June 2002.  The Board finds that 
medical evidence sufficient for an equitable determination 
has been obtained.

In the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  



Factual Background

Service medical records are negative for diagnosis or 
treatment related to a lymphocytosis disorder.  There is 
also no evidence of treatment for upper respiratory 
infections.  Records show the veteran reported his spleen 
had been removed prior to service at approximately age 18 
as a result of trauma.  The veteran's March 1971 
separation examination revealed no clinical abnormalities.  
Records show the veteran served in the Republic of Vietnam 
from September 1968 to September 1969.

A VA Agent Orange protocol examination in November 1991 
revealed no evidence of generalized or localized 
lymphadenopathy or lymphedema.  VA examination in January 
1993 revealed small, shoddy lymph nodes palpable below the 
left clavicle and left axillary region.  There were 
multiple small, nontender, shoddy lymph nodes palpable at 
the inguinal regions.  The diagnoses included mild 
leukocytosis, by history, and exposure to Agent Orange.  

In January 1995 the veteran requested service connection 
for lymphocytosis.  He stated he believed the disorder was 
due to his exposure to Agent Orange during service in 
Vietnam.

VA medical records dated in January 1995 include diagnoses 
of lymphadenopathy, enlarged left neck lymph node, and 
enlarged right inguinal lymph node.  A discharge summary 
noted biopsies had been performed but that a review of 
systems was positive for enlarged nodes as the only 
significant finding.  It was noted that a hematology 
consultation indicated the veteran's lymph nodes were at 
top normal size and lymphocytosis, noted in the range of 
5,000 to 9,000, might be reactive as would be seen in a 
infectious process.  No further work up was suggested.  An 
infectious disease specialist opined that the veteran's 
leukocytosis could be reactive to his absent spleen.  A 
March 1995 report noted computed tomography (CT) scan and 
magnetic resonance imaging (MRI) studies of the abdomen 
revealed no retroperitoneal lymphadenopathy.  

Private medical records dated in August 1996 include 
diagnoses of a history of lymphadenopathy and rule out 
lymphoma.  An October 1996 CT scan revealed no definite 
lymphadenopathy with no abnormal fluid collection or 
ascites.  

VA general medical examination in July 1997 summarized the 
veteran's January 1995 treatment findings and noted that 
there was no present evidence of palpable lymph nodes.  No 
diagnosis related to lymphocytosis was provided.  

At a personal hearing before the undersigned in November 
2000 the veteran testified that his spleen was removed 
prior to service, and that he was told he should not have 
been sent to Vietnam because he was vulnerable to tropical 
diseases.  He stated that after he returned from Vietnam 
he was stationed in Kansas and recalled that he 
experienced colds and weather related illness at that 
time.  He reported his belief that a diagnosis of 
lymphocytosis was first provided during a 1984 VA Agent 
Orange examination.  His doctors had not related the 
lymphocytosis to his active service.  He believed that the 
disorder may have been due to a sinus problem, a fungus, 
or a mold infection he acquired in Vietnam.  No doctor had 
ever stated this to him.  

VA medical records dated in October 2001 noted the veteran 
had a long history of lymphocytosis but that past lymph 
node biopsy and bone marrow studies had been non-
diagnostic.  The examiner noted there was no evidence of 
node abnormality to the neck, supraclavicular, axilla, or 
epitrochlear regions but that there was a tiny, 
uncomfortable node at the left groin.  The examiner noted 
that the veteran's mild chronic lymphocytosis raised the 
possibility of a B-cell lymphoproliferative neoplasm which 
if present could be related to Agent Orange exposure.  In 
a November 2001 report the examiner stated studies 
revealed no evidence of a lymphoproliferative neoplasm but 
that there was evidence of an immune deficiency (IgM 
deficiency) of uncertain etiology which might have been 
present during service.  It was noted that this could be 
supported by service medical records indicating an 
excessive number of sick calls for respiratory infections.  

VA hematology examination in June 2002 revealed no 
adenopathy to the cervical, supraclavicular, axillary, or 
inguinal regions.  The examiner noted that laboratory 
studies supported a reactive rather than a neoplastic 
process and that the etiology of the veteran's 
lymphocytosis was unclear.  It was noted that the disorder 
did not appear to be pathologic at that time and that it 
may be normal for this veteran or possibly related to 
splenectomy or chronic infection.  In an September 2002 
statement the examiner noted that the veteran's claims 
file had been reviewed, including consideration of the 
October 2001 VA examination report, but opined that the 
veteran's minimal lymphocytosis had no relationship to his 
active service or to herbicide exposure.  

Analysis

Service connection may be granted for a disability 
resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more of continuous, 
active military service during a period of war and certain 
chronic diseases (including malignant tumors) become 
manifest to a degree of 10 percent within one year from 
date of termination of service, such disease shall be 
presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Certain disorders associated with herbicide agent exposure 
in service, including Non-Hodgkin's lymphoma, may be 
presumed service connected.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with an 
enumerated disease who, during active service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307. 

VA, under the authority of the Agent Orange Act of 1991, 
has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for 
disorders which are not enumerated by regulation.  See 61 
Fed. Reg. 41442 (1996); 64 Fed. Reg. 59232, 59236-37 
(1999).  Lymphocytosis is not an enumerated disorder.  
38 C.F.R. § 3.309(e).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or when the diagnosis of chronicity 
may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The Federal Circuit has recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence." Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  The Federal Circuit has also held 
that a veteran seeking disability benefits must establish 
the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction 
in the evidence.  38 C.F.R. § 3.102.

Lymphocytosis was not noted in service.  As was noted, it 
is not an enumerated Agent Orange presumptive disorder.  
Furthermore, the competent evidence is to the effect that 
there is "no evidence of lymphoproliferative neoplasm"; 
accordingly, the presumptive provisions for malignant 
tumors, as a chronic disability, also do not apply.  
Although VA medical opinions dated in October and November 
2001 are suggestive of a possible relationship between the 
veteran's lymphocytosis and active service, the Board 
finds the June 2002 VA examiner's September 2002 opinion 
finally persuasive.  The Court has held that the Board 
must determine how much weight is to be attached to each 
medical opinion of record.  See Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Greater weight may be placed on one 
medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The September 
2002 VA physician's opinion was unequivocal, was provided 
by a specialist in hematological and ontological diseases, 
and was based upon a complete review of the veteran's 
claims file.  Therefore, the opinion warrants a greater 
degree of probative weight.  The physician, who had 
previously examined the veteran, opined after further 
thorough review of the claims file that studies suggested 
a reactive rather than a neoplastic process, concluding 
that the minimal lymphocytosis bore no relationship to 
service or to herbicide exposure.  The only competent 
evidence to the contrary is the October 2001 VA examiner's 
opinion that if the lymphocytosis represented a 
lymphoproliferative neoplasm process, it could be related 
to Agent Orange exposure.  Diagnostic testing has been 
interpreted as suggesting that there is no 
lymphoproliferative neoplasm process.  

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Here, 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Service connection for lymphocytosis is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

